904 F.2d 707
53 Fair Empl.Prac.Cas.  912
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. LUCAS;  Tommie Marion, Plaintiffs-Appellants,v.INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS;  Local 55, InternationalAssociation of Bridge, Structural andOrnamental Iron Workers,Defendants-Appellees.
No. 89-3803.
United States Court of Appeals, Sixth Circuit.
June 14, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and PATRICK J. DUGGAN, District Judge.*
PER CURIAM.


1
Plaintiffs, William A. Lucas, Jr. and Tommie Marion, appeal from the order of the district court granting summary judgment to defendants.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its opinion of July 28, 1989.



*
 The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by designation